DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 9-10, 18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Van Wonterghem (“Van”) (US 2016/0218416).  Van discloses:
Re Claim 1: A circuit board antenna structure (Fig 4), comprising: 
a circuit board (para 0067); 
a u-shaped antenna body (30, 32) having a first elongate portion (32) and a second elongate portion (30) separated by and connected to each other by (para 0051) a short portion (segment of 30 between connection point of 32 and the perpendicular segment of 30 continuing to the portion of 30 that is parallel to 32) and arranged such that the first elongate portion is positioned closer to the circuit board (as evidenced by Fig 4); 
the second elongate portion being longer than the first elongate portion (as evidenced by Fig 4) and having a first feeding probe (26) extending from the second elongate portion proximate a first end 
the second elongate portion also having a grounding point extending from the second elongate portion proximate a first end of the second elongate portion (at ground 46 corresponding to end 38 of Fig 2) and attached to the circuit board (as evidenced by Fig 4); and 
the first elongate portion having a second feeding probe (28) extending from the first elongate portion (extending along conductor 58) and attached to the circuit board (as evidenced by Fig 4).

Re Claim 2:  The circuit board antenna structure of claim 1, wherein the first feeding probe (26) is a low frequency resonance feeding probe that has a resonance that supports frequencies corresponding to antenna fundamental resonance mode (para 0057 and 0058).

Re Claim 3:  The circuit board antenna structure of claim 2, wherein the second feeding probe is  a high frequency resonance feeding probe (28) that has a resonance that supports frequencies above antenna fundamental resonance mode (para 0057).

Re Claim 4: The circuit board antenna structure of claim 1, wherein the first feeding probe (26) has a resonance that supports frequencies at or above antenna fundamental resonance mode (para 0057 and 0058).

Re Claim 5:  The circuit board antenna structure of claim 1, wherein the antenna structure includes a capacitive coupled feeding probe that is located between the u-shaped antenna body and the circuit board (para 0077).

Re Claim 6:  The circuit board antenna structure of claim 1, wherein the first feeding probe (26) is a low frequency resonance feeding probe (para 0057) and wherein the second feeding probe is a high frequency resonance feeding probe (28).

Re Claim 9:  The circuit board antenna structure of claim 6, wherein the high frequency resonance feeding probe (28) is connected between the circuit board (as evidenced by Fig 4 with ground plane 18 of the circuit board) and the junction between the short portion and the first elongate portion (as evidenced by Fig 4 the 2nd feeding probe, 28, connects to the first elongate portion, 32, at the junction of the short portion and the first elongate portion).

Re Claim 10:  The circuit board antenna structure of claim 9, wherein the high frequency resonance feeding probe (28) is connected between the circuit board (as evidenced by Fig 4 with the ground plane, 18, of the circuit board) and the junction between the short portion and the first elongate portion and extends along at least a part of the short portion (as evidenced by Fig 4 the electrical junction between the 2nd feeding probe, 28, and the antenna structure at the junction of the first elongate portion, 32, and the short portion electrically extends along the path of the short portion).

Re Claim 18:  A circuit board antenna structure (Fig 4), comprising: 
a circuit board (para 0067); 
a u-shaped antenna body (30, 32) having a first elongate portion (32) and a second elongate portion (30) separated by and connected to each other (para 0051) by a short portion (segment of 30 between connection point of 32 and the perpendicular segment of 30 continuing to the portion of 30 
the second elongate portion being longer than the first elongate portion (as evidenced by Fig 4) and having a first feeding probe (26) extending from the second elongate portion proximate a first end of the second elongate portion (as evidenced by Fig 4 with the first end at 46 corresponding to end 38 of Fig 2 close to the first feeding probe) and attached to the circuit board (extends along conductor 56); 
the first elongate portion having a second feeding probe (28) extending from the first elongate portion and attached to the circuit board (extends along conductor 58); and 
the second elongate portion also having a grounding point (at ground 46 corresponding to end 38 of Fig 2) extending from the second elongate portion proximate a first end of the second elongate portion (as evidenced by Fig 4 with the first end at 46 corresponding to end 38 of Fig 2 close to the first feeding probe) and attached to the circuit board (as evidenced by Fig 4), wherein a span of the antenna structure between an end of the first elongate portion, the short portion, the second elongate portion, and an end of the grounding point constitutes a predefined wavelength resonance mode (para 0058).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wonterghem (“Van”) (US 2016/0218416) as applied to claim 6 above, and further in view of Boyle (US 6,759,991).

Re Claim 7:  The disclosures of Van have been discussed above. 
Van discloses:  The circuit board antenna structure of claim 6

Van, however, also teaches: filters at the feed points (para 0055).
Boyle, however, teaches:  the low frequency resonance feeding probe (602) includes a low-pass filter (col 5 lines 26-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the low frequency resonance feeding probe includes a low-pass filter in Van, as taught by Boyle, in order to provide improved isolation at the feed point for improved antenna performance in a multi-band antenna device.

Re Claim 8:  The disclosures of Van have been discussed above. 
Van discloses:  The circuit board antenna structure of claim 6, 
Van fails to specifically disclose: wherein the high frequency resonance feeding probe includes a high-pass filter.
Van, however, also teaches: filters at the feed points (para 0055).
Boyle, however, teaches:  the high frequency resonance feeding probe (606) includes a high-pass filter (col 5 lines 29-30).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the high frequency resonance feeding probe includes a high-pass filter in Van, as taught by Boyle, in order to provide improved isolation at the feed point for improved antenna performance in a multi-band antenna device.

Claim 11-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wonterghem (“Van”) (US 2016/0218416) in view of Kim et al (“Kim”) (US 9,196,957).

Re Claim 11:  Van discloses: A circuit board antenna system (Fig 4), comprising: 
a circuit board (para 0067); 
a first antenna structure having: 
a u-shaped antenna body (30, 32) having a first elongate portion (32) and a second elongate portion (30) separated by and connected to each other (para 0051) by a short portion (segment of 30 between connection point of 32 and the perpendicular segment of 30 continuing to the portion of 30 that is parallel to 32) and arranged such that the first elongate portion is positioned closer to the circuit board (as evidenced by Fig 4); 
the second elongate portion being longer than the first elongate portion (as evidenced by Fig 4) and having a first feeding probe (26) extending from the second elongate portion proximate a first end of the second elongate portion (as evidenced by Fig 4 with the first end at 46 corresponding to end 38 of Fig 2 close to the first feeding probe) and attached to the circuit board (extends along conductor 56); and 
the second elongate portion also having a grounding point extending from the second elongate portion proximate a first end of the second elongate portion and attached to the circuit board (as evidenced by Fig 4 the second elongate portion 30 extends to ground point 46 at an end corresponding to end 38 of Fig 2 that is at the first end of the second elongate portion)
the first elongate portion having a second feeding probe (28) extending from the first elongate portion and attached to the circuit board (extends along conductor 58); and 
Van fails to specifically disclose: a second antenna structure having: 
a u-shaped antenna body having a first elongate portion and a second elongate portion separated by a short portion and arranged such that the first elongate portion is positioned closer to the circuit board; 

the first elongate portion also having a second feeding probe extending from the first elongate portion and attached to the circuit board.
Kim, however, teaches duplication of the antenna structure for use in a MIMO system (Figs 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize duplication of the antenna in Van, as taught by Kim, in order to provide for a MIMO system improving connectivity between a mobile device and a base station.

Re Claim 12: The disclosures of Van as modified have been discussed above. 
Van as modified discloses:  The circuit board antenna system of claim 11 
Van fails to specifically disclose: wherein the second feeding probe of the first antenna circuit board forms a ground for the first antenna structure with the circuit board.
Kim, further teaches: antenna feed points also form a ground (col 3 lines 30-34)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the second feeding probe of the first antenna circuit board forms a ground for the first antenna structure with the circuit board in Van, as taught by Kim, in order to provide a ground point for the signal feed providing for a shielded feed line.

Re Claim 13:  The disclosures of Van as modified have been discussed above. 
Van as modified discloses: The circuit board antenna system of claim 12
Van fails to specifically disclose: wherein the second feeding probe of the second antenna circuit board forms a ground for the second antenna structure with the circuit board.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the second feeding probe of the second antenna circuit board forms a ground for the second antenna structure with the circuit board in Van, as taught by Kim, in order to provide a ground point for the signal feed providing for a shielded feed line.

Re Claim 14:  The disclosures of Van as modified have been discussed above. 
Van as modified discloses: The circuit board antenna system of claim 11
Van fails to specifically disclose: wherein the system includes a cancelation line between the first antenna structure and the second antenna structure.
Kim, further teaches:  the system includes a cancelation line between the first antenna structure and the second antenna structure (as evidenced by Fig 2, feeding probes 104 and 106 are connected together by the cancellation line 108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system includes a cancelation line between the first antenna structure and the second antenna structure in Van, as taught by Kim, in order to improve antenna isolation for closely spaced MIMO antennas.

Re Claim 15:  The disclosures of Van as modified have been discussed above. 
Van as modified discloses: The circuit board antenna system of claim 14
Van fails to specifically disclose:  wherein the cancelation line is provided by connecting the second feeding probe of the first antenna structure to the second feeding probe of the second antenna structure.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the cancelation line is provided by connecting the second feeding probe of the first antenna structure to the second feeding probe of the second antenna structure in Van, as taught by Kim, in order to improve antenna isolation for closely spaced MIMO antennas.

Re Claim 16:  The disclosures of Van as modified have been discussed above. 
Van as modified discloses: The circuit board antenna system of claim 14
Van fails to specifically disclose: wherein the cancelation line provides a conductive signal path between the grounding points on the first and second antenna structures that is in counter-phase to a signal path that is over air between the first and second antenna structures.
Kim, further teaches: the cancelation line provides a conductive signal path between the grounding points on the first and second antenna structures that is in counter-phase to a signal path that is over air between the first and second antenna structures (the connector line, 108, being of ¼ wavelength and the first, 100, and second, 102, radiators being PIFA radiators and therefore being ¼ wavelength, the signal from the feedpoint of the first radiator, 104, will be counterphase on the second radiator due to a total ¼ wavelength path and vice versa for the signal from the feedpoint of the second radiator, 106, and path length across the connector and first radiator resulting in cancellation of interfering signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the cancelation line provides a conductive signal path between the grounding points on the first and second antenna structures that is in counter-phase to a signal path 

Re Claim 19:  The disclosures of Van as modified have been discussed above. 
Van as modified discloses: The circuit board antenna system of claim 16, wherein the span of the antenna structure between a first end of the first elongate portion and a second end of the first elongate portion constitutes a one half wavelength resonance mode (para 0057 and it is well known and understood that antennas have a resonance at one half a wavelength along an electrical path of the antenna).

Re Claim 20:  The disclosures of Van as modified have been discussed above. 
Van as modified discloses: The printed circuit board antenna system of claim 16, wherein the span of the antenna structure between an end of the first elongate portion, the short portion, and half of the second elongate portion constitutes a first one half wavelength resonance mode and wherein the span of the antenna structure between a first end of the first elongate portion and a second end of the first elongate portion constitutes a second one half wavelength resonance mode (para 0057 and it is well known and understood that antennas have a resonance at one half a wavelength along an electrical path of the antenna and along portions of a structure that are one half a wavelength along the electrical path that comprises a portion of the antenna structure).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wonterghem (“Van”) (US 2016/0218416) in view of Kim et al (“Kim”) (US 9,196,957) as applied to claim 16 above, and further in view of Faraone et al (“Faraone”) (US 10,374,311).

Re Claim 17:  The disclosures of Van as modified have been discussed above. 
Van as modified discloses: The circuit board antenna system of claim 16
Van as modified fails to specifically disclose:  wherein the cancelation line includes a reactive circuit to adjust the phase of signals propagated between the first and second antenna structures.
	Faraone, however, teaches: the cancelation line (Fig 2: 208) includes a reactive circuit (Fig 1B: 120 or 122) to adjust the phase of signals propagated between the first (244) and second (204) antenna structures.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the cancelation line includes a reactive circuit to adjust the phase of signals propagated between the first and second antenna structures in Van as modified, as taught by Faraone, in order to allow the MIMO antenna to alter the radiation pattern characteristics for beam steering improving communication between a mobile device and fixed device.
Response to Arguments
Applicant’s arguments, see page 7, filed 12/02/2020, with respect to the Drawings have been fully considered and are persuasive.  The Objection of the Drawings has been withdrawn. 
Applicant’s arguments, see page 7, filed 12/02/2020, with respect to Claims 2-4 and 6-10 have been fully considered and are persuasive.  The Rejection under 112(b) of Claims 2-4 and 6-10 has been withdrawn. 
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.  The Examiner maintains the Rejections under 102 (a) (1) and 103 for the following reasons:
	The Applicant argues that the Van reference fails to teach the structure of a short portion connecting the two elongate portions to form a U-shape.

	The Applicant argues on page 7 that the feeding probe and grounding point are not both proximate to the same end of the second elongate portion.
	The Examiner respectfully disagrees.  The feeding point 26 is proximate a first end at 38 which is also a ground point connection 46 for elongate member 30 and opposite the second end 40 at another ground point 46.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845                                                                                                                                                                                                        
February 27, 2021